Exhibit 10.6(l)

WRITTEN ACTION OF

OFFICER OF

U.S. BANCORP

(Adoption of Thirteenth Amendment to

U.S. Bank Non-Qualified Retirement Plan)

I, Jennie Carlson, certify that I am the Executive Vice President, Human
Resources of U.S. Bancorp, a Delaware corporation, and that, pursuant to
authority granted in the U.S. Bank Non-Qualified Retirement Plan (2002
Statement), I take the following actions:

The document entitled “Thirteenth Amendment of U.S. Bank Non-Qualified
Retirement Plan (2002 Statement)” is approved and adopted.

I certify that the document attached is a true and correct copy of the
amendment.

 

Dated: December 23, 2013       /s/ Jennie Carlson       Jennie Carlson      
Executive Vice President, Human Resources



--------------------------------------------------------------------------------

THIRTEENTH AMENDMENT

OF

U.S. BANK NON-QUALIFIED RETIREMENT PLAN

The U.S. Bank Non-Qualified Retirement Plan (the “Plan”) is amended as provided
below. This amendment is intended to clarify the Plan. The amendment below is
not intended to make any changes that would cause a violation of section 409A of
the Internal Revenue Code or its accompanying regulations. If a change in this
amendment is determined to be a violation of section 409A, the amendment shall
not be effective and shall be disregarded with respect to the rules governing
benefits under the Plan.

1. CALCULATION OF EXCESS BENEFIT. Effective January 1, 2013, with respect to
benefit accruals on and after that date, a new final paragraph shall be added to
Section 4.1 that reads as follows:

Notwithstanding the foregoing, if a Participant is receiving benefits under the
Company’s or an Employer’s long-term disability plan, the Participant shall
cease accruing an Excess Benefit under this Plan (even if the Participant
continues to accrue a benefit under the Qualified Plan) on the earlier of the
following:

 

  (i) the first day of the month the Participant’s benefit under this Plan is
distributed to the Participant, or

 

  (ii) the later of (i) the Participant’s attainment of age 62, or (ii) the
Participant’s Separation from Service.

In the context of a Participant who is determined to be Disabled, a
Participant’s Separation from Service is the date the Participant is terminated
from regular employment on the Employer’s payroll and personnel records (subject
to section 409A of the Code).

2. NON-GRANDFATHERED AMOUNTS – OPTIONAL FORMS OF PAYMENT (ANNUITY PAYMENT).
Effective January 1, 2013, the first sentence of the second paragraph of
Section 4.3.1 of the Plan Statement shall be amended to replace the current
clause (ii) that reads “on or before the date of the Participant’s Separation
from Service,” with “before the date for the first annuity payment,”.

3. NON-GRANDFATHERED AMOUNTS – OPTIONAL FORMS OF PAYMENT (SINGLE LUMP SUM FORM
OF PAYMENT). Effective January 1, 2013 (and as previously provided under
component documents), Section 4.3.1 of the Plan Statement shall be amended to
read as follows:

Notwithstanding the foregoing, a Participant who has a non-grandfathered
supplemental benefit under the Plan who cannot elect a single lump sum for the
supplemental benefit and has not commenced payment shall not be able to elect a
single lump sum payment for the excess benefit.

For purposes of clarity, the foregoing shall apply prospectively and not alter
or affect elections already made under the Plan.

 

1



--------------------------------------------------------------------------------

4. SMALL AMOUNTS. Effective January 1, 2013 (provided that the changes with
respect to Grandfathered Amounts are not a material modification), Section 4.5
of the Plan Statement shall be amended to read as follows:

4.5. Small Amounts .

4.5.1. Non-Grandfathered Benefit with Value Equal to or Less Than the Applicable
Dollar Amount Under Section 402(g)(1)(B). On and after a Participant’s
Separation from Service, the following small amount cash out rules shall apply
to the Participant’s non-grandfathered benefit (if any) under the Plan.

 

  (a) Non-Account Balance Benefit. If the Actuarially Equal single lump value of
a Participant’s non-account Excess Benefit and benefits under all of the
Company’s non-account balance deferred compensation plans (within the meaning of
section 409A of the Code and applicable guidance thereunder) is not greater than
the applicable dollar limit under section 402(g)(1)(B) of the Code (as adjusted
from time to time), the Participant’s Excess Benefit and benefits under all of
the Company’s non-account balance deferred compensation plans (within the
meaning of section 409A of the Code) may be paid in a single lump sum payment as
soon as administratively feasible following the date it is less than that
amount.

 

  (b) Non-Elective Account Balance Benefit. If the Actuarially Equal single lump
value of a Participant’s non-elective account balance Excess Benefit (such as
the excess benefit on the 2010 cash and benefits under all of the Company’s
non-elective account balance deferred compensation plans (within the meaning of
section 409A of the Code and applicable guidance thereunder) is not greater than
the applicable dollar limit under section 402(g)(1)(B) of the Code (as adjusted
from time to time), the Participant’s non-elective account balance Excess
Benefit and benefits under all of the Company’s non-elective account balance
deferred compensation plans (within the meaning of section 409A of the Code) may
be paid in a single lump sum payment as soon as administratively feasible
following the date it is less than that amount.

4.5.2. Grandfathered Amount with Value Equal to or Less Than the Applicable
Dollar Amount Under Section 402(g)(1)(B) (where Participant does not have a
Non-Grandfathered Benefit). On and after a Participant’s Separation from
Service, the following small amount cash out rules shall apply to the
Participant’s Grandfathered Amount (if any) under the Plan. If the Actuarially
Equal single lump value of a Participant’s Grandfathered Amount and
grandfathered benefits under all of the Company’s deferred compensation plans
(within the meaning of section 409A of the Code and applicable guidance
thereunder) is not greater than the applicable dollar limit under
section 402(g)(1)(B) of the Code (as adjusted from time to time), the
Participant’s Grandfathered Amount and grandfathered benefits under all of the
Company’s deferred compensation plans (within the meaning of section 409A of the
Code) may be paid in a single lump sum payment as soon as administratively
feasible following the date it is less than that amount.

 

2



--------------------------------------------------------------------------------

4.5.3. Non-Grandfathered Benefit and Grandfathered Amount . On and after a
Participant’s Separation from Service, if a Participant has a non-grandfathered
benefit (either non-account benefit, non-elective account benefit, or both) and
a Grandfathered Amount, the determination of whether an amount may be cashed out
shall be independently made with respect to (i) the non-Grandfathered,
non-account balance benefit, (ii) the non-Grandfathered, non-elective account
balance benefit, and (iii) the Grandfathered Amount as to whether the value of
any one of them is not greater than the applicable dollar limit under
section 402(g)(1)(B) of the Code (as adjusted from time to time). If so, then
the rules under Section 4.5.1 and Section 4.52 (as applicable) shall apply.

5. NON-GRANDFATHERED BENEFITS – OPTIONAL FORMS OF PAYMENT. Effective January 1,
2013, Section 6.3.1 of the Plan Statement shall be amended such that clause
(d) shall be amended to add “or” after the semi-colon at the end of the clause,
clause (e) shall be amended to delete “; or” at the end of the clause and
replace them with “.”, and clause (f) shall be deleted.

6. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan shall
continue in full force and effect.

 

3